Citation Nr: 0432606	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for residuals of a gun 
shot wound (GSW) of right hip, with residual scar, currently 
evaluated as 20 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a back disorder.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a skin disorder, to include as due to exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1970 and 
from December 1972 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Washington, 
DC, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In his substantive appeal, the veteran requested a Board 
Hearing.  In a letter dated in May 2003, the Board informed 
the veteran that his hearing was scheduled for September 18, 
2003.  In a June 2003 statement, the veteran informed the 
Board that he withdrew his request for a hearing.  A 
transcript of the veteran's testimony at the March 1995 RO 
hearing is associated with the case file.

The veteran also perfected an appeal of his claim for 
entitlement to service connection for a macular deficiency, 
which was claimed as a vision deficiency.  In a statement 
dated in November 2002, the veteran withdrew the claim.

The issues of entitlement to an increased rating for 
residuals of a GSW of right hip, with residual scar, and 
whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for a back disorder are addressed in the REMAND 
portion of the document below and are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.




FINDINGS OF FACT

1.  A July 1993 rating decision denied service connection for 
a skin disorder on the basis that the service medical records 
(SMRs) reflected no entries for complaints, findings, or 
treatment for, a skin disorder.  A July 1994 statement 
reflected the veteran's disagreement with the decision but on 
the basis of exposure to herbicides.

2.  A November 1994 rating decision denied entitlement to 
service connection for a skin disorder due to exposure to 
herbicides due to no evidence that the veteran manifested a 
skin disorder recognized by VA as caused by exposure to 
herbicides.  The veteran submitted a timely notice of 
disagreement in December 1994, and a statement of the case 
(SOC) was issued in April 1996.  There is no evidence of the 
SOC having been returned as undelivered.

3.  The case file reflects no record of the veteran having 
submitted a substantive appeal in response to the April 1996 
SOC, and the November 1994 rating decision became final in 
accordance with applicable law and regulations.  The November 
1994 rating decision is the last final decision on the issue 
of entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides.

4.  The evidence submitted since the November 1994 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for a skin disorder and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The November 1994 rating decision is final.  New and material 
evidence sufficient to reopen a previously denied claim for 
entitlement to service connection for a skin
disorder, to include as due to exposure to herbicides, has 
not been submitted.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in September 2001 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  The 
letter specifically informed the veteran that submission of 
new and material evidence was required to reopen his claim 
and provided an explanation of what constituted new and 
material evidence.  As to who would obtain what part of the 
evidence needed, the letter informed the veteran of the 
precise evidence needed, what type of documents or other 
information would satisfy the requirement, and that the 
veteran was expected to obtain and submit the evidence 
described.  In light of the letter having informed the 
veteran that he was expected to obtain and submit the 
evidence needed, the Board construes the letter as reasonably 
informing him to submit any evidence in his possession.
The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel (VAOPGCPREC) 1-2004 (February 24, 2004); 
Pelegrini v. Principi, 18 Vet. App. at 120-21; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the case file reflects no 
evidence of either the veteran or his representative having 
asserted that there is any missing evidence related to the 
skin disorder claim or that there was a request for 
assistance which has not been acted on.  The RO has 
maintained all related information associated with the case 
file.  All records obtained or generated have been associated 
with the claim file.  The Board finds that the RO has 
complied with the duty to assist.  38 C.F.R. § 3.159(c) 
(2004).

The veteran submitted his current application in June 2001.  
A July 2002 rating decision denied the veteran's application 
to reopen.

Factual background.

The veteran's military records reflect that he served in 
combat in Vietnam.  His SMRs reflect no entries for 
complaints, findings, or treatment for, a skin disorder.  The 
October 1970 Report of Medical Examination for Release From 
Active Service reflects that the veteran's skin was assessed 
as normal, as also does the May 1973 Report of Medical 
Examination for Discharge.

A February 1971 VA examination report reflects that physical 
examination revealed no abnormality of the skin.

The September 1990 Agent Orange examination revealed no skin 
disorder.  The only abnormalities noted were well healed, 
non-kelodal scars on the left anterior hip and right foot.

A July 1993 rating decision denied the veteran's claim for 
entitlement to service connection for a skin disorder on a 
direct basis.  The veteran's December 1994 statement related 
that he disagreed with the decision but on the basis that he 
was exposed to Agent Orange, and he requested a SOC.  The 
November 1994 rating decision determined that there was no 
evidence that the veteran manifested a skin disorder deemed 
related to the exposure to herbicides.  The veteran was 
issued a SOC in April 1996, and there is no evidence of it 
having been returned as undelivered.  Neither is there 
evidence of the veteran having submitted a substantive appeal 
in response to issuance of the April 1996 SOC.

At the March 1995 RO hearing, the veteran described an itchy 
rash which he related occurs twice a year.  He also related 
that it was treated with topical application of a cream.

A July 2002 VA treatment entry reflects that the veteran 
presented with a skin lesion and small papules on his back, 
one of which was infected.  The veteran reported that, during 
the prior few years, he experienced the outbreak every 
summer.  The examiner requested a dermatology consult.  The 
November 2002 Dermatology treatment note reflects that the 
veteran was evaluated for a pruritic eruption on torso and 
upper extremities.  The examiner observed that some of the 
eruption had cleared with use of Lidex mixed with skin 
lotion.  Physical examination revealed erythematous 
follicular papules on the torso and arms.  The note reflects 
no comment or opinion as to etiology.

Analysis.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2003); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156 (2003).  See Evans v. Brown, 9 Vet. App. 273, 284 
(1996), wherein the United States Court of Appeals for 
Veterans Claims (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that relates to 
an unestablished fact necessary to establish the claim, and 
which by itself or in connection with evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  Prillaman v. Principi, 346 
F.3d 1362 (Fed. Cir. 2003).  Moreover, if it is determined 
that new and material evidence has been submitted, the claim 
must be reopened and considered on the merits.  See generally 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).  The benefit-of-the-doubt 
rule is not applicable to claims to reopen a prior final 
decision.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

A veteran who, during active military, naval, or air service, 
served in Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) and 
the "Veterans Education and Benefits Expansion Act of 2001," 
Pub L. No. 107-103, 115 Stat. 976 (2001).
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2004).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).

Initially, the Board deems the veteran's claim for 
entitlement to service connection for a skin disorder on a 
direct basis to have been included in and subsumed by the 
November 1994 rating decision.  In light of the veteran's 
service in Vietnam, he is presumed to have been exposed to 
Agent Orange.  38 C.F.R. § 3.307(a)(6).  Nonetheless, there 
is no evidence of record that the veteran manifests a chronic 
skin disorder, or one which is deemed associated with Agent 
Orange.  The November 2002 treatment note is new evidence in 
the sense that it was not considered in the November 1994 and 
subsequent decisions.  It is not material, however, as it 
does not provide evidence of the unestablished fact of a skin 
disorder related to Agent Orange or other event during his 
active service, and it does not raise a reasonable 
possibility of substantiating the veteran's claim, either 
alone or in conjunction with the other evidence of record.  
Therefore, there is no basis on which to reopen the 
previously denied claim.  38 C.F.R. § 3.156(a).




ORDER

New and material evidence to reopen a previously denied claim 
for entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides has not been 
received.  The appeal is denied to this extent.


REMAND

The Board notes that the letter did not include notice as to 
the veteran's application for an increase.  Thus, the veteran 
has not been provided the requisite VCAA notice for that 
claim.  38 C.F.R. § 3.159(b)(1).  Further, the Board finds 
the March 2002 muscle examination inadequate for appellate 
review purposes.  38 C.F.R. § 4.2.  Moreover, a September 
2002 VA treatment note reflects that the veteran's range of 
motion (ROM) of the right hip on flexion was limited to 70 
degrees due to pain.  Normal ROM on flexion for the hip is 
125 degrees.  See 38 C.F.R. § 4.71a, Plate II.  The veteran 
is entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The veteran has previously submitted claims for entitlement 
to service connection for a back disorder both on a direct 
basis and as secondary to his service connected GSW residuals 
of his right hip.  A February 2000 VA examination report 
reflects that the examiner opined that the veteran's back 
disorder was not related to his GSW residuals.  In light of 
the issue of new and material evidence as concerns service 
connection on a direct basis, however, the Board is remanding 
the claim.

As part of his application to reopen his previously denied 
claim for entitlement to service connection for a back 
disorder, the veteran submitted a copy of a newspaper article 
which appeared in the Washington Post in March 1973.  The 
article reflects that the veteran was the driver of a motor 
vehicle which was involved in a motor vehicle accident in 
which there were fatalities.  The article related that the 
veteran was hospitalized for injuries assessed as non-
serious.  The Board notes that the veteran was still in 
active service at the time, as his DD 214 for his second 
period of active service reflects that he was discharged in 
April 1973.  The Board further notes that this article 
initially was submitted by the veteran in 1996 but in 
connection with his claim for an increased rating for his 
post-traumatic stress disorder.

The Board finds no record in the case file of the RO having 
sought any existing treatment records related to the 
veteran's hospitalization for injuries received in the 1973 
automobile accident.  The duty to assist extends to 
applications to reopen previously denied claims.  38 C.F.R. 
§ 3.159(c).

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
for the veteran's claim for an increased 
rating is provided to the veteran.  
Comprehensive notice of the evidence 
needed to establish entitlement to an 
increased rating should be provided.

2.  The RO should inquire of the 
National Personnel Records Center (NPRC) 
to ensure if all of the veteran's 
military personnel records are of 
record, to include a Line of Duty 
Inquiry related to the March 1973 
automobile accident.  The case file 
should document this request as well as 
the NPRC response.

3.  After the above is complete, the RO 
should inquire of the appropriate agency 
responsible for maintaining the records 
of the District of Columbia General 
Hospital to determine if the records of 
the veteran's hospitalization in March 
1973 are still in existence.  If so, 
please obtain them and associate them 
with the case file.  If not, the case 
file should reflect documentation of the 
attempt to obtain them and the fact that 
they no longer are available.  The 
veteran's assistance is requested in 
this action as needed.

4.  If, and only if, treatment records 
related to the March 1973 in-patient 
treatment are obtained, and they reflect 
medical evidence of a back injury, 
request a comprehensive medical review 
of the records by an appropriate 
examiner(s) to determine whether it is 
as least as likely as not (probability 
of at least 50 percent) that the 
veteran's current back pathology is 
related to any injury received in the 
1973 automobile accident.

5.  After the above is complete, and 
regardless of whether any additional 
records are obtained, the RO shall 
arrange an appropriate medical 
examination to determine the current 
severity of the veteran's GSW residuals.  
Please ensure the claim file is provided 
to the examiner(s).  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The nature and extent of the disorder 
should be clearly set forth, as should 
all functional limitations caused by the 
disorder.  Should the examination or 
diagnostic tests reveal any degenerative 
change or arthritis of the right hip or 
right foot, request the examiner to 
render an opinion as to whether it is as 
least as likely as not that it is 
causally related to the GSW residuals.  
Any symptomatic residuals scarring 
should also be set forth.  It scarring 
is nonsymptomatic, that too should be 
reported.

6.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental SOC 
(SSOC) in light of all the other 
evidence of record.  To the extent that 
any benefit sought on appeal remains 
denied, issue the veteran a SSOC and, if 
all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



